DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 04/14/2022 is acknowledged. Claims 1-13 remain pending and are the claims examined below. The objections previously set forth in the 01/14/2022 Office action have been overcome in view of the amendments made to the claims and are therefore withdrawn. 

Claim Interpretation
Claims 1-9 are directed towards an apparatus (i.e., a printer unit). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 01/14/2022 Office action are withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BOSVELD et al. (US 2019/0217546).
As to claim 1: BOSVELD discloses the claimed printer unit for a 3D printing apparatus ([0007], [0023], FIG. 1 – system 100), comprising a printer head comprising a nozzle ([0007], [0024], [0025], FIG. 2 – printer head 110 and nozzle 226) arranged to deposit printing material from the printer unit onto an underlying material ([0025], [0031], [0032]), wherein during deposition of the printing material said printer head moves with a speed S relative to the underlying material ([0020], [0032]), a pressure sensor configured to sense a pressure Ps exerted on the printer head from the printing material ([0027], [0033], [0034]), and a control unit coupled to the pressure sensor ([0020], [0027]), wherein the control unit is configured to control the speed S of the printer head based on an increasing transfer function f from the pressure sensed Ps by the pressure sensor to a desired speed Sd of the printer head in order to maintain a relatively constant deposition of the amount of printing material per length unit of deposited printing material ([0020], [0035], [0039], [0042], claim 1, claim 6). 
As to claim 2: BOSVELD remains as applied above. BOSVELD further discloses the claimed feeding unit configured to feed printing material, wherein the pressure sensor is coupled to the feeding unit and configured to sense a pressure exerted on the feeding unit from the printing material ([0029], [0030], [0033], [0034], FIG. 2). 
As to claim 3: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the pressure sensor is coupled to the nozzle and configured to sense a pressure exerted on the nozzle from the printing material ([0039], claim 7, FIG. 2). 
As to claim 4: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the transfer function comprises at least one filter function between the pressure sensed by the pressure sensor and the desired speed Sd of the printer head ([0039], [0040], [0042], [0043], [0044]). 
As to claim 5: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the at least one filter function is selected from a list comprising a delay function, an averaging function, a scaling function, and a non-linear function ([0039], [0040], [0042], [0043], [0044]). 
As to claim 6: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the transfer function is determined based on the at least one parameter selected from a list comprising a speed of the printer head, a temperature of the nozzle, a feeding rate of the printing material, and an amount of printing material deposited per length unit of deposited printing material ([0035], [0038], [0039], [0042], claim 1). 
As to claim 7: BOSVELD remains as applied above. BOSVELD further discloses the claimed further comprising a measuring device configured to measure at least one parameter selected from a list comprising a speed of the printer head, a temperature of the nozzle, a feeding rate of the printing material, and an amount of printing material deposited per length unit of deposited printing material ([0038], [0039], [0042], claim 1). 
As to claim 8: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the transfer function is predefined ([0039], [0042], claim 1).
As to claim 9: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the control unit is configured to interrupt an operation of the printer unit in case the speed of the printer head is outside a predetermined interval ([0041]). 
As to claim 10: BOSVELD remains as applied above. BOSVELD further discloses the claimed method for 3D-printing an object by a printer unit comprising a printer head comprising a nozzle arranged to deposit printing material from the printer unit onto an underlying material wherein during deposition of the printing material said printer head moves with a speed S relative to the underlying material, said method comprising the steps of: sensing a pressure exerted on the printer head from the printing material, and controlling the speed S of the printer based on an increasing transfer function from the pressure sensed by the pressure sensor to a desired speed of the printer head, in order to maintain a relatively constant deposition of the amount of printing material per length unit of deposited printing material (see the rejection of claim 1 above; claim 8). 
As to claim 11: BOSVELD remains as applied above. BOSVELD further discloses the claimed wherein the printer unit further comprises a feeding unit configured to feed printing material, and wherein the method further comprises the step of sensing a pressure exerted on the feeding unit from the printing material (see the rejection of claim 2 above; [0029], [0030], [0033], [0034], FIG. 2).
As to claim 12: BOSVELD remains as applied above. BOSVELD further discloses the claimed further comprising the step of sensing a pressure exerted on the nozzle from the printing material (see the rejection of claim 3 above; [0039], claim 7, FIG. 2). 
As to claim 13: BOSVELD remains as applied above. BOSVELD further discloses the claimed further comprising interrupting an operation of the printer unit in case the speed of the printer is outside a predetermined interval (see the rejection of claim 9 above; [0041]). 

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 04/14/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims (see BOSVELD et al. US 2019/0217546 as applied in the rejections above).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TYLER (2016/0031155) discloses a print head including a pressure sensor ([0034]) which enables the print head to move at the same rate of extrusion based on the pressure value sensed by the pressure sensor ([0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743